Title: John Wingrove to John Adams, 6 Dec. 1786
From: Wingrove, John
To: Adams, John


          
            
              Sir
            
            

              Greenwich

              December 6th. 1786
            
          

          Agreeable to the kind intimation you was pleased to do me the Honor
            of making the last time I was with you, has induced my taking the liberty of troubleing
            you to acquaint that I am on the eve of my Departure to the East Indies, and God knowes
            I hope to be of some usefulness to the United States in that Country —if sincerity of
            Attachment to them can have any influence over the People I am going to! I intend Sir to
            speak of the great Utility which may Accrue to them by incouraging a commercial
            Correspondence with the Americans, and I am very much flattered by Myself being many
            Years in that Country that I am somwhat acquainted with the Disposition of those People,
            and having always attended to a good correspondence with them, they, will afford me some
            preference on this Account and I can safely say Sir that by no mean’s have I enriched
            myself, at their expence as is the common mode so notoriously known of the Servants
            which at present has most power there; that when I
            return to them again these Principles will have some weight with them to, and favor the
            propositions I would offer from the abovementioned Idea and I would go up to Oude the
            place where the Nabob resides (I could get an Audience with him I know) if you could
            think it proper I might mention any business, or sound him if it would be agreeable to
            him if the Americans had a Factory on the bank of the River Hoogly where other Nations
            have, and in what manner it would be most agreeable to be granted; which I should be
            careful and advertize you his Sentiments about when I do Myself the honor of Writing you
            after I am settled. One thing I must particularly recommend to the Americans when they
            come to this Country is an example of behavor to the Natives; to gain their love—which
            may be done by gentleness of treatment, and having Patience with them, and to be careful
            never to Strike any of them, they will gain more over them by this mode of conduct, than
            by any ferocity of disposition which the Europeans in general act by them; and is the
            very reason they so much dislike them for it.—
          I wish Sir you would do me the Honor whep you write to America to
            mention me to your Friends and recommend me to Their favors if any Ship should come to
            the Port I am Settled at (Calcutta) that they will give me the preference in supplying
            them as an Agent.
          I have the Honor to be / Sir / Your Most Faithful Obedt: Servant.

          
            
              John Wingrove
            
          
        